DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 02 October 2019 has been entered; claims 13-18 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Marble et al. (U.S. Patent # 5128046), hereinafter referred to as “Marble (‘046)”.
	With respect to claims 13-16, Marble (‘046) teaches a composition comprising (i)
3-C8 α,β-ethylenically unsaturated carboxylic acid monomer) and
53 (i.e., discrete value within “15 to 80 percent by weight”) mole percent ethylacrylate (i.e., at least one non-ionic, copolymerizable α,β -ethylenically unsaturated monomer; a monovinyl ester according the second chemical structure in claim 13 wherein Y = H, Z = -COOR, and R = C2 alkyl) formulated as an oil-in-water (i.e., latex) dispersion, wherein the water is the continuous phase and the oil is the dispersed phase (Column 8, line 50-56; Column 9, footnote 1 of Table 1); and (ii) a chelating agent embodied as citric acid (Abstract; Column 9, line 5; Column 12, lines 11-12, 29-30, 34-36).
	With respect to the limitations “aqueous water clarifier composition”, Marble (‘046) teaches that anionic polymer 1 is formulated as a 1% water solution (see Column 9, footnote 1 of Table 1) (i.e., considered to be consistent with the limitation “aqueous water clarifier composition’).
	Marble (‘046) teaches that the chelating agent is citric acid or EDTA (Abstract; Column 12, lines 11-12, 29-30, 34-36), and teaches in at least one example embodiment relied upon above that the anionic polymer is within the recited range “from 20 to 60 weight percent” (see Column 12, line 37, wherein the anionic polymer is 29 wt% of the composition), but does not specifically teach that the chelating agent concentration is consistent with that which is claimed.
	In the general embodiment, Marble (‘046) teaches that the composition comprises a
1:100 to 100:1 weight ratio of chelating agent to anionic polymer (Column 3, lines 29-32); therefore, Marble (‘046) teaches that the chelating agent can range up to approximately 100 times as concentrated as the anionic polymer. In the embodiment of Column 12, line 11, this would mean that citric acid could range up to 1000 ppm with an anionic polymer concentration of 10 ppm, which overlaps with the recited range “500 to 8,000 ppm’. It is submitted that it would have been obvious to one of skill in the art to consult the general embodiment of Marble

	Marble (046) and the claims differ in that Marble (046) does not teach the exact same proportions for the chelating agent as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in chelating agent concentration rendered obvious by the general embodiment of Marble (‘046) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Marble (‘046), particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
In the embodiment discussed above, Marble (‘046) does not specifically teach that the composition comprises a base; however, in the general embodiment, Marble (‘046) teaches that the chelating agents including citric acid can be admixed with caustic (sodium hydroxide) or potassium hydroxide values (i.e., a base) (Column 3, lines 56-63). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the base as disclosed in the general embodiment of Marble (‘046) to the embodiment discussed above because Marble (046) teaches that the base renders the chelating agents more easily water soluble (Column 3, lines 60-64).
	Marble (‘046) is silent with respect to the amount of base; however, there is no evidence indicating that the recited concentration range is critical. Where the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding the limitations “the aqueous water clarifier composition is pumpable and reduces equipment fouling” of claim 13 and “wherein aqueous water clarifier composition reduces pump fouling” of claim 16, the Examiner submits that these limitations are considered to be inherent properties of the composition of claim 13, rendered obvious by Marble.  It has been held that “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

With respect to claims 17 and 18, Marble (‘046) teaches a method for clarifying/coalescing (i.e., demulsifying) an oily water fraction (i.e., oil-water dispersion which is an oil in water dispersion or emulsion) produced from off-shore oil-producing rigs (i.e., petroleum industry operations) after mixing of oil and aqueous precursors (Abstract; Column 2, line 67 through Column 3, line 46) comprising adding a coalescing (i.e., demulsifying) amount of the above described composition to oily test waters (i.e., oil-water dispersion) (Column 8, lines
34-41, 52-55; Column 9, lines 5, 12-18; also see Column 12, lines 11-12, 29-30, 34-37, wherein dosages ranged from 30-45 ppm (i.e., discrete range within “1 to 10,000 ppm”) of the composition, and wherein anionic polymer 1 is formulated as a 1% water solution (see Column
9, footnote 1 of Table 1) (i.e., considered to be consistent with the limitation “aqueous water clarifier composition’.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        21 September 2021